DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 28-31, 34-35, 39-40, 42, 44, 49, 52-53, and 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0374608 Dugan, hereinafter “Dugan”, in view of US 2011/0237972 Garfield et al., hereinafter “Garfield”. 
Regarding claim 23, Dugan discloses a system for assessing over time a pre-term birth risk (Para 35 discloses a system to reduce preterm risk, which implies that preterm risk is assessed) of a pregnant female (Para 35, implied), the system comprising: a sensor (Figure 1A, element 14) configured to be worn on a belly region of the pregnant female (Figure 3B, element 32A, see also Para 176 that suggests the sensor can be placed in region 32); a processor (Figure 1A, element 12) communicatively coupled to the sensor (Para 140 and 141); and a computer-readable medium having non-transitory (Para 62 and 65), processor-executable instructions stored thereon (Para 62 and 65), wherein execution of the instructions causes the processor to perform a method comprising: calculating a baseline pre-term birth risk score based on a user 
Dugan does not explicitly teach determining a probabilistic degree of certainty in which the portion of the extracted data matches at least one of the plurality of predefined patterns; determining an instant pre-term birth risk score based, at least in part, on the calculated statistical measures and the user input, the instant pre-term birth risk indicating a likelihood of a substantial match of the portion of the extracted data to at least one of the plurality of the predefined patterns.
However, Garfield discloses a method/system of predicting preterm birth risk (Abstract) and teaches determining a probabilistic degree of certainty in which the portion of the extracted data matches at least one of the plurality of predefined patterns (Para 12; Garfield analyzes at least one electrode and is therefore capable of analyzing more than one parameter at a time. In Para 12 the signal is compared to a PPV, aka a threshold or predetermined pattern that indicated the probability of labor the degree of certainty is used to predict an accurate 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have predicted an instant preterm birth risk score as taught by Garfield in the invention of Dugan, in order to identify patients with true preterm labor and allow them to quickly benefit from treatment (Garfield; Para 13).
Regarding claim 24, Dugan discloses a computing device (Para 153) communicatively coupled to the processor (Para 153), wherein the method performed by the processor further comprises: receiving the user input with the computing device (Para 25 and 153), wherein the user input comprises two or more of: a user height, a user weight, a user background information, previous pregnancy information, and user risk factor data (Para 25; background information and previous pregnancy information).
Regarding claim 28, Dugan discloses the user input (Para 25) further comprises user lifestyle data (Figure 11, elements 322 and 326), the user lifestyle data including one or more of: an exercise schedule of the pregnant female, a medical drug regimen of the pregnant female, an alcohol consumption metric of the pregnant female, a smoking habit of the pregnant female, a recreational drug use habit of the pregnant female, a coitus schedule of the pregnant female, an eating habit of the pregnant female, and a frequency of traveling of the pregnant female (Figure 1, element 326 and Para 306; exercise schedule).
Regarding claim 29, Dugan discloses the method performed by the processor further comprises: providing a recommendation to the pregnant female to maintain or improve the instant pre-term birth risk score (Para 288, 387, and 411 disclose that lower activity lowers risk level and that the device can send recommendations to lower activity or change positions).
Regarding claim 30, Dugan discloses the recommendation (Para 411) comprises one or more of: a change in an activity level, reduce or stop smoking, reduce or stop alcohol consumption, increase an amount of rest, decrease a stress level, drink more water, increase an amount of sleep, increase an amount of healthy foods consumed, reduce or stop drug use, a change in caloric intake, and a change in a medication regimen (Para 411, change in activity).
Regarding claim 31, Dugan discloses the method performed by the processor further comprises: providing one or more of: the baseline pre-term birth risk score and the instant pre-term birth risk score to a healthcare provider (Para 11 discloses that the data is conveyed to the doctor, meaning the result, i.e. the risk score is conveyed to the doctor); and categorizing a group of pregnant females according to one or more of: their baseline pre- term birth risk score and their instant pre-term birth risk score (Para 155 discloses that there exists a database that can gather information from various users and can be used to determine a risk score, this means that the pregnant females are categorized based on their thresholds, i.e. baselines).
Regarding claim 34, Dugan discloses the method performed by the processor further comprises: adapting prenatal care (Para 410 and 411 suggest feedback to help manage the risk, this can be done via doctor visits, implying prenatal care) based on one or more of: the baseline pre-term birth risk score and the instant pre-term birth risk score (Para 410 and 411; treatment is given based on the risk).
Regarding claim 35, Dugan discloses the method performed by the processor further comprises: receiving a biological data input (Para 150), wherein the biological data input comprises one or more of: a biological test result, a blood test result, an ultrasound screening result, a vaccination record, proteomics data, genetic data, serum test results, and an amniocentesis result; and calculating the instant pre-term birth risk score based, at least in part, on the biological data input (Para 150; factors can be inputted such as biological test results, blood tests …).
Regarding claim 39, Dugan discloses the physiological parameters comprise one or more of: a contraction wave amplitude, a contraction wave frequency over time, a directionality of a contraction wave, a velocity of contraction wave propagation, a contraction wave duration over time, a resting heart rate, a resting heart rate variability, a blood pressure level, a blood glucose level, an oxygen saturation level, a weight, a heartbeat of a fetus, a heart rate of a fetus, a heart rate variability of a fetus, a position of a fetus, and a weight of a fetus (Para 13 and 14; the orientation/position of the fetus is the main parameter they are tracking, but other parameters can be tracked).
Regarding claim 40, Dugan discloses the method performed by the processor further comprises: comparing the parameter of interest to one or more references (Para 25-27, the parameter of interest, i.e. the orientation, is compared to data collected from previous sensors), wherein the one or more references identify individual characteristics of a population associated with pre-term birth (Para 27, the comparison is done against a person that went through the same test, with the ideal gestational age), and wherein the one or more references include one or more of: a database, a publication, a presentation, and a website (Para 154 and 155; database); 
Dugan does not disclose calculating a probability that the parameter of interest of the pregnant female is associated with pre-term birth based on the one or more references; and calculating the instant pre-term birth risk score based, at least in part, on the calculated probability.
However, Garfield teaches calculating a probability that the parameter of interest of the pregnant female is associated with pre-term birth based on the one or more references (Para 13); and calculating the instant pre-term birth risk score based, at least in part, on the calculated probability (Para 13; the processing module will calculate and display the risk score based upon the probability).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have calculated the probability of the parameter of interest to be associated with the preterm birth risk as taught by Garfield, in the invention of Dugan, in order to communicate with the user an accurate prediction of the preterm risk of labor (Garfield; Para 13).
Regarding claim 42, Dugan discloses the method performed by the processor further comprises: comparing the parameter of interest to an individual baseline for the parameter of interest (Para 25, the first moving average of the orientation parameter is compared to the estimated orientations of that individual); and calculating the instant pre-term birth risk score based, at least in part, on a deviation between the parameter of interest and the individual baseline for the parameter of interest (Para 25; the first risk score is calculated by comparing the two values, see also para 27).
Regarding claim 44, Dugan discloses the method performed by the processor further comprises: displaying to the pregnant female a series of factors (Para 234; there is a feedback device that provides feedback/suggestions to the user based on the parameters measured) specific to the pregnant female that influence one or more of: the baseline pre-term birth risk score and the instant pre-term birth risk score (Para 234, lowers the risk score).
Regarding claim 49, Dugan discloses the method performed by the processor further comprises: determining a behavioral parameter based on the one or more physiological parameters (Para 27; the physiological parameter measured in force, and activity was being monitored through that physiological measurement) associated with a respective parameter of interest, wherein the behavioral parameter comprises one or more of: a stress level of the pregnant female, an energy state of the pregnant female, a sleep quality of the pregnant female, an activity level of the pregnant female, a calorie expenditure of the pregnant female, a cardiorespiratory fitness level of the pregnant female, an activity level of a fetus, and a wellbeing of a fetus (Para 27; activity level of the pregnant female); and calculating the instant pre-term birth risk score based, at least in part, on the behavioral parameter (Para 27 and 29; the activity risk is used in the calculation of the overall risk).
Regarding claim 52, Dugan discloses the method performed by the processor further comprises: when the instant pre-term birth risk score differs from the baseline pre-term birth risk score (Para 25; When the first risk value differs from the first threshold), updating the baseline pre-term birth risk score with the instant pre-term birth risk score (Para 25; a warning is outputted and the processor can raise or lower the threshold in response to the pregnancy factors, implying that it can be set to the calculated risk score).
Regarding claim 53, Dugan discloses a patch, belt, or clothing accessory coupled to the sensor (Para 404 describes it as a patch, but Figure 3B also shows that element 32A can be attached via a strap) and configured to position the sensor against a skin surface of the belly region of the pregnant female (Para 404).
Regarding claim 60, Dugan discloses the method performed by the processor further comprises: estimating artifacts over each window of the plurality of windows of time to distinguish artifacts from non-artifacts (Para 17-19; the device can automatically detect movement data and ensure optimal data collection over a series of time periods, see also para 149): and selecting one or more windows of the plurality of windows of time for extracting the at least two parameters of interest when a percentage of artifact free signal surpasses a threshold (This is not explicitly stated, however, Para 17 discloses that movement can be detected and the device can be calibrated to the movement and “optimally” collect data, so it’s implied that if there is too much movement, the data will not be accurate and therefore will not be extracted).
Dugan does not explicitly state selecting one or more windows of the plurality of windows of time for extracting the at least two parameters of interest when a percentage of artifact free signal surpasses a threshold.
However, Garfield teaches selecting one or more windows of the plurality of windows of time for extracting the at least two parameters of interest when a percentage of artifact free signal surpasses a threshold (Par 41; the received signals are analyzed under a filter that excludes any artifacts). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have extracted the parameters with no artifacts as taught by Garfield, in the invention of Dugan, in order to more clearly determine the bursts of contractile events (Garfield; Para 41).
Regarding claim 61, Dugan discloses calculating the statistical measure (Para 26).
Dugan does not disclose calculating the statistical measure further comprises correlating the at least two parameters of interest, the correlating including: detecting, in the portion of the extracted data and for each parameter of interest, an increase in signal amplitude; determining whether the increase in signal amplitude for a first of the at least two parameters of interest and the increase in signal amplitude for a second of the at least two parameters of interest occur in an overlapping time period within the second window of time; and increasing the instant pre-term birth risk score based on the determination.
However, Garfield teaches calculating the statistical measure further comprises correlating the at least two parameters of interest (Para 13; while it does not mention two parameters of interest, it was previously explained than more than one is possible, see rejection of claim 23), the correlating including: detecting, in the portion of the extracted data and for each parameter of interest, an increase in signal amplitude (Para 12); determining whether the increase in signal amplitude for a first of the at least two parameters of interest and the increase in signal amplitude for a second of the at least two parameters of interest occur in an overlapping time period within the second window of time (Para 16 and 59 disclose determining burst amplitude in the EMG measured from one electrode. Para 12 discloses more than one electrode being used at the same time. It would be inherent that if the amplitude bursts on both of them within the same time interval then a higher preterm risk degree is associated); and increasing the instant pre-term birth risk score based on the determination (Para 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have evaluated an increase in amplitude as taught by Garfield, in the invention of Dugan, in order to determine bursts that properly determine the risk degree (Garfield; Para 12 and 33).
Regarding claim 62, Dugan discloses calculating the statistical measure (Para 26).
Dugan does not disclose calculating the statistical measure further comprises correlating the at least two parameters of interest, the correlating including: detecting, in the portion of the extracted data and for each parameter of interest, a change in signal amplitude; determining whether the change in signal amplitude for a first of the at least two parameters of interest and the change in signal amplitude for a second of the at least two parameters of interest occur in an overlapping time period within the second window of time; and modifying the instant pre-term birth risk score based on the determination.
However, Garfield teaches calculating the statistical measure further comprises correlating the at least two parameters of interest (Para 13; while it does not mention two parameters of interest, it was previously explained than more than one is possible, see rejection of claim 23), the correlating including: detecting, in the portion of the extracted data and for each parameter of interest, an increase in signal amplitude (Para 12); determining whether the change in signal amplitude for a first of the at least two parameters of interest and the change in signal amplitude for a second of the at least two parameters of interest occur in an overlapping time period within the second window of time (Para 16 and 59 disclose determining burst amplitude in the EMG measured from one electrode. Para 12 discloses more than one electrode being used at the same time. It would be inherent that if the amplitude bursts on both of them within the same time interval then a higher preterm risk degree is associated); modifying the instant pre-term birth risk score based on the determination (Para 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have evaluated a change in amplitude as taught by Garfield, in the invention of Dugan, in order to determine bursts that properly determine the risk degree (Garfield; Para 12 and 33).
Regarding claim 63, Dugan discloses all the limitations of claim 62. 
Dugan does not disclose classifying the instant pre-term birth risk score based on the detected change in signal amplitude; and generating an output for display based on the classified instant pre-term birth risk score.
However, Garfield teaches classifying the instant pre-term birth risk score based on the detected change in signal amplitude (Para 12); and generating an output for display based on the classified instant pre-term birth risk score (Para 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a classification of the risk based on signal amplitude as taught by Garfield, in the invention of Dugan, in order to determine bursts that properly determine the risk degree (Garfield; Para 12 and 33).

Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0374608 Dugan, hereinafter “Dugan, in view of US 2011/0237972 Garfield et al., hereinafter “Garfield”, further in view of US 6,556,977 Lapointe et al., hereinafter “Lapointe”
Regarding claim 56, Dugan discloses all the limitations of claim 23.
Dugan does not disclose using a machine learning model and performing feature selection during training of the machine learning model.
However, Lapointe teaches using a machine learning model (Col. 9, lines 26-30) and performing feature selection during training of the machine learning model (Col. 15, lines 66-67 and Col. 16, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included machine learning as taught by Lapointe, in the invention of Dugan, in order to improve the overall diagnosis and assessment of preterm birth risk (Lapointe, Col 5. lines 63-67).
Regarding claim 57, Dugan discloses all the limitations of claim 56.
Dugan does not disclose feeding into the machine learning model a plurality of the parameters of interest and a user input gestational age; and calculating an accuracy of the machine learning model for predicting the instant pre-term birth risk, starting from a lower bound on accuracy provided by using only the user input gestational age as a predictor.
However, Lapointe teaches feeding into the machine learning model a plurality of the parameters of interest (Col. 6, lines 33-45) and a user input gestational age (Col. 7, lines 20-22); and calculating an accuracy of the machine learning model for predicting the instant pre-term birth risk (Col. 11, lines 64-67 and Col. 12, lines 1-4), starting from a lower bound on accuracy provided by using only the user input gestational age as a predictor (This is not explicitly stated, however, Col. 52, lines 28-31 disclose that predictions of risk can be done via gestational age).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included machine learning as taught by Lapointe, in the invention of Dugan, in order to improve the overall diagnosis and assessment of preterm birth risk (Lapointe, Col 5. lines 63-67).

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Regarding applicant’s argument to claim 57 examiner respectfully disagrees. In reference Lapointe Col. 52, lines 25-31 it clearly states that the training decision system for the assessment of risk of pre-term delivery is done specifically using just the gestational age or the risk delivery within a given time interval. Therefore, there is an option for only gestational age. The rejection still holds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792